This opinion is subject to revision before final
                       publication in the Pacific Reporter

                                  2020 UT 26


                                     IN THE

       SUPREME COURT OF THE STATE OF UTAH

                            TAYLORSVILLE CITY,
                               Respondent,
                                        v.
                        JEFFREY MARK MITCHELL,
                                Petitioner.

                             No. 20180930
                        Heard February 12, 2020
                          Filed May 14, 2020

             On Certiorari to the Utah Court of Appeals

                   Third District, Salt Lake County
                   The Honorable Heather Brereton
                           No. 151403219

                                  Attorneys:
  Sean D. Reyes, Att’y Gen., Nathan H. Jack, Asst. Solic. Gen., Salt
     Lake City, Stephen K. Aina, Taylorsville, for respondent
        Alexandra S. McCallum, Salt Lake City, for petitioner

  ASSOCIATE CHIEF JUSTICE LEE authored the opinion of the Court,
in which CHIEF JUSTICE DURRANT, JUSTICE HIMONAS, JUSTICE PEARCE,
                   and JUSTICE PETERSEN joined.


   ASSOCIATE CHIEF JUSTICE LEE, opinion of the Court:
    ¶1 Jeffrey Mark Mitchell was convicted of three misdemeanors
in justice court. He then invoked his statutory right to appeal these
convictions by seeking a trial de novo in the district court. On retrial,
he was convicted of two of the charges and acquitted of the other. By
statute, Mitchell’s appellate road was then at an end. See UTAH CODE
§ 78A-7-118(4), (8) (providing for a “hearing de novo in the district
court” on justice court convictions but foreclosing further appeal
“unless the district court rules on the constitutionality of a statute or
                    TAYLORSVILLE CITY v. MITCHELL
                         Opinion of the Court

ordinance”). But Mitchell sought to pursue an appeal in the court of
appeals anyway. The court of appeals dismissed for lack of
jurisdiction. We then granted certiorari to consider Mitchell’s
constitutional challenges to the statute as applied to this case.
    ¶2 Mitchell asserts that section 78A-7-118(8) infringes his state
constitutional right to an appeal and runs afoul of other provisions
of the state and federal constitutions. We reject Mitchell’s challenges
and uphold the constitutionality of this statute.
                                    I
    ¶3 In 2015, Jeffrey Mark Mitchell was found guilty of three
class B misdemeanors in the Taylorsville City Justice Court. He then
exercised his statutory right to appeal his convictions under Utah
Code section 78A-7-118(4), which provides that “[a] defendant
convicted and sentenced in justice court is entitled to a hearing de
novo in the district court.”
   ¶4 In the district court, Mitchell was acquitted of one
misdemeanor and reconvicted of the other two. Thereafter, he
requested new counsel to file a motion for a new trial. This request
was denied. He then filed a pro se motion for a new trial, asserting
ineffective assistance of counsel. This motion was also denied.
Mitchell was then sentenced to two concurrent fifteen-day jail terms,
but the court suspended the sentence and put him on probation for a
year.
    ¶5 By statute, Mitchell had exhausted his right to an appeal
following the district court’s decision. See UTAH CODE § 78A-7-118(8)
(stating that “[t]he decision of the district court” on appeal from
justice court “is final and may not be appealed unless the district
court rules on the constitutionality of a statute or ordinance”). He
nonetheless filed an appeal in the court of appeals.
   ¶6 That court issued a sua sponte motion for summary dismissal
for lack of jurisdiction under Utah Code section 78A-7-118(8).
Mitchell responded, arguing that a dismissal of his case under
section 78A-7-118(8) would deprive him of both his state right to
appeal and his federal right to due process. The court of appeals
disagreed, holding that it lacked jurisdiction “because [Mitchell’s]
case originated in a justice court and the district court did not rule on
the constitutionality of a statute or ordinance.”
   ¶7 Mitchell then sought certiorari review of the court of
appeals’ decision, asserting that section 78A-7-118(8) is
unconstitutional as applied to him. We granted certiorari to consider


                                        2
                          Cite as: 2020 UT 26
                         Opinion of the Court

“[w]hether the [c]ourt of [a]ppeals erred in dismissing Petitioner’s
appeal pursuant to” that section.
                                    II
    ¶8 Mitchell claims that the Utah Constitution guarantees him a
right to appeal beyond the non-appealable de novo trial allowed
under Utah Code section 78A-7-118(8). Such retrial was the precise
form of appeal contemplated by the 1896 Utah Constitution for cases
initiated in the predecessor to our modern justice court (justice of the
peace court). See UTAH CONST. art. VIII, § 9 (repealed 1984); City of
Monticello v. Christensen, 788 P.2d 513, 516 (Utah 1990) (noting that
“[t]he right of appeal from a justice of the peace to the district court
referred to in article VIII, section 9 was a trial de novo because justice
courts have never been courts of record”). But Mitchell nonetheless
asserts that the preservation of the non-appealable de novo trial
mechanism infringes his state constitutional right to an appeal and
also falls short as a matter of uniform operation of laws and federal
due process.
    ¶9 In support of that view, Mitchell relies heavily on
amendments made to article VIII of the Utah Constitution in 1984.
Those amendments eliminated the specific provision identifying a de
novo trial as the mechanism for appeal from a judgment of the
justice court. And Mitchell claims that they sustain his view that a de
novo trial is no longer an adequate appeal under the constitution.
   ¶10 We rejected a constitutional challenge to the process
contemplated in section 78A-7-118(8) in Christensen. There, we held
that a non-appealable de novo review in district court is sufficient.
Christensen, 788 P.2d at 517–19.
    ¶11 Mitchell acknowledged Christensen in his jurisdictional
briefing in the court of appeals. But he argued that he was
nonetheless denied his state right to appeal and federal right to due
process because he did not have “a meaningful appeal in the district
court” in light of the alleged ineffective assistance of his counsel
during that appeal. The court of appeals rejected Mitchell’s
arguments and dismissed his case for lack of jurisdiction under Utah
Code section 78A-7-118(8).
    ¶12 Because Mitchell neither challenged Christensen’s holding
that the de novo appeal process vindicates the right to appeal nor
raised a uniform operations argument in the court of appeals, the
constitutional claims that Mitchell now raises in this court were
largely unpreserved in the court of appeals. And Taylorsville easily
could have defended the court of appeals’ decision on that basis. Yet

                                         3
                     TAYLORSVILLE CITY v. MITCHELL
                          Opinion of the Court

Taylorsville has failed to advance an objection on preservation
grounds. Instead it briefed all of the issues on the merits.
    ¶13 This leaves us in an unusual position. On one hand, Mitchell
failed to preserve the bulk of his constitutional claims1 in his briefing
in the court of appeals. But on the other hand, Taylorsville failed to
object to the lack of preservation. Both sides, in that sense, have
forfeited their stake in whether we should reach the merits. And that
leaves us with substantial discretion as to how to proceed—on
whether to reach the merits (because Taylorsville briefed them and
failed to object to the lack of preservation) or decline to do so (due to
Mitchell’s lack of preservation). See State v. Johnson, 2017 UT 76, ¶ 12,
416 P.3d 443.
      ¶14 Our discretion here is informed by one additional
consideration—fairness to the lower court. See Patterson v. Patterson,
2011 UT 68, ¶ 16, 266 P.3d 828. The law of preservation protects more
than just the interests of the parties. It also protects the interests of
lower courts whose decisions we review. And those interests would
be undermined if we reversed a lower court on a ground presented
for the first time on appeal or certiorari. Id.; see also State v. Applegate,
591 P.2d 371, 373 (Or. Ct. App. 1979).
    ¶15 This concern is not implicated, however, where our ultimate
decision is to affirm the lower court. And that is our chosen course
here. We reach the merits of the questions presented in light of three
sets of considerations: (a) both parties have waived their stake in the
matter, (b) we are affirming the lower court across the board, and
(c) a decision on the merits will bring clarity and closure to
important issues fully briefed by the parties.
    ¶16 We explain the basis of our decision on the merits below.
First we consider Mitchell’s assertion that Utah Code section

_____________________________________________________________
   1 To the extent Mitchell’s position depends on an overruling of
our decision in City of Monticello v. Christensen, 788 P.2d 513 (Utah
1990), the failure to preserve could be excused on futility grounds.
The court of appeals lacks the power to overrule Christensen. And
with that in mind, we might not fault him for not asking it to do so,
even though it would have been a “best practice” to do so—to
“create a record of the arguments” for consideration on certiorari.
Estate of Faucheaux v. City of Provo, 2019 UT 41, ¶ 35 n.13, 449 P.3d
112.


                                       4
                           Cite as: 2020 UT 26
                          Opinion of the Court

78A-7-118(8) infringes his constitutional right to an “appeal” under
articles I and VIII of the Utah Constitution—a claim we rejected in
Christensen. We reject this claim as unsupported by the original
meaning of the governing provisions of the Utah Constitution and
also as a matter of stare decisis. Next we consider Mitchell’s assertion
that Utah Code section 78-7-118(8) runs afoul of the Uniform
Operation of Laws Clause of the Utah Constitution. We reject this
claim on the ground that Mitchell has failed to carry his burden of
establishing a lack of uniform operation under our case law. Last we
consider Mitchell’s federal due process argument. We conclude that
there is no due process problem here even if we accept the premise
of Mitchell’s due process analysis.
                            A. Right to Appeal
    ¶17 Mitchell’s first claim is his assertion that Utah Code section
78A-7-118(8) infringes his state constitutional right to an appeal. The
“right to appeal in all cases” is guaranteed under article I, section 12
of the Utah Constitution. And that right is reinforced in article VIII,
section 5, which provides for an “appeal of right” in all matters
(except those “filed originally with the Supreme Court”) from a
“court of original jurisdiction to a court with appellate jurisdiction.”
    ¶18 Mitchell concedes that a non-appealable de novo trial in
district court was the “appeal” from a judgment of a justice court
contemplated under the founding Utah Constitution. That document
expressly provided for “[a]ppeals . . . from the final judgment of
justices of the peace . . . to the District Courts” whose “decision[s] . . .
on such appeals” were “final[] except in cases involving the validity
or constitutionality of a statute.” See UTAH CONST. art. VIII, § 9
(repealed 1984). Because justice of the peace courts and justice courts
“have never been courts of record,” the only recourse from a
decision of such courts, both historically and through the present
day, has been through a de novo trial in the district court.2 With this


_____________________________________________________________
   2  See City of Monticello v. Christensen, 788 P.2d 513, 516 (Utah 1990)
(noting that because “justice courts have never been courts of
record” in this state, the appeal to the district court was necessarily a
trial de novo at the time of ratification); Saunders v. Sioux City
Nursery & Seed Co., 24 P. 532, 534 (Utah 1890) (referring to “justices’
courts” as an example of “courts not of record”); 1888 Compiled
Laws sections 3657–58 (“Any party dissatisfied with a judgment
rendered in a justice’s court may appeal therefrom to the district
                                                            (continued . . .)
                                       5
                    TAYLORSVILLE CITY v. MITCHELL
                         Opinion of the Court

in mind, Mitchell cannot and does not assert that a non-appealable
de novo trial failed to live up to the guarantee of a right to an
“appeal” under the original Utah Constitution. Instead he claims
that the amendments to article VIII of the Utah Constitution in 1984
changed the paradigm of the state constitutional right to an appeal.
    ¶19 The 1984 amendments omitted the above-quoted language
explicitly sanctioning the de novo appeal process. They also added a
new section stating that “there shall be in all cases an appeal of right
from the court of original jurisdiction to a court with appellate
jurisdiction over the cause.” Id. art. VIII, § 5. Mitchell contends that
these changes signaled an intent to abandon the notion that a trial de
novo could qualify as an appeal under the constitution. He claims
that the ordinary meaning of “appeal” and “appellate” in the 1980s
did not encompass a de novo trial. And he thus asserts that the de
novo trial process was constitutional from 1896 to 1984 but rendered
unconstitutional in 1984.
    ¶20 We disagree on two grounds. First, we conclude that
Mitchell’s argument fails under the terms of the Utah Constitution.
Then we explain that our holding is reinforced by the doctrine of
stare decisis and our decision in the Christensen case.
                    1. Constitutional Interpretation
   ¶21 Mitchell’s claim fails on its merits for two reasons. First, the
1984 amendments did nothing to alter the guarantee of a “right to
appeal in all cases” under article I, section 12 of the Utah
Constitution. That right has always been understood to countenance
a de novo trial in district court as the final form of review of a justice
court judgment. See supra ¶ 18. And Mitchell fails to reconcile his
position with the longstanding meaning of article I, section 12.
    ¶22 Second, we see no basis for concluding that the 1984
amendments altered the landscape. The 1984 amendments
admittedly eliminated the provision that expressly countenanced the
process of de novo trial as the form of appeal from a justice court
judgment. And the amended article VIII concededly added a
provision stating that “there shall be in all cases an appeal of right
from the court of original jurisdiction to a court with appellate
jurisdiction over the cause.” UTAH CONST. art. VIII, § 5. It does not

_____________________________________________________________
court . . . . All causes appealed to the district court shall be heard
anew . . . .”).


                                      6
                          Cite as: 2020 UT 26
                         Opinion of the Court

follow, however, that the people established a concept of “appeal” or
“appellate jurisdiction” that altered the viability of a de novo trial in
the district court as an appeal. Our longstanding Utah concept of an
“appeal” from justice court—by a de novo trial in district court—is
too deeply ingrained in our history to be so lightly set aside.
     ¶23 Mitchell cites a 1979 law dictionary in support of his
contrary view. He notes that that dictionary defines “appeal” as
“[r]esort to a superior (i.e., appellate) court to review the decision of
an inferior (i.e., trial) court or administrative agency.” In re Marriage
of Polacek, 243 P.3d 1190, 1193 (Or. 2010) (alteration in original)
(quoting BLACK’S LAW DICTIONARY 88 (5th ed. 1979)). And he insists
that a do-over in district court is not an appeal in this sense because
it is not a “review” of a prior decision, but simply a new “trial.”
   ¶24 Mitchell seeks to reinforce this view by invoking the
above-quoted addition to article VIII, which contrasts a “court of
original jurisdiction” with “a court with appellate jurisdiction.”
UTAH CONST. art. VIII, § 5. And he also cites 1984 voting materials
and newspaper articles to support his view that the 1984 ratifying
public would not have viewed a trial de novo as an “appeal” to a
“court with appellate jurisdiction.” Id.
    ¶25 These points might have some salience in the absence of the
deep-seated history of “appeal” by de novo trial in Utah. There is
certainly a sense of “appeal” that would encompass only a record
review of a lower court decision to determine whether to uphold or
reverse its decision. But that narrow conception ignores the distinct
history of an “appeal” from a justice court judgment in Utah. Such
an appeal has always been in the form of a de novo trial. And there
is a sense in which such a trial can be viewed as a “review” of a prior
decision. See Bernat v. Allphin, 2005 UT 1, ¶ 24, 106 P.3d 707
(explaining that a “de novo trial” is “an appellate review of the
conviction—albeit in trial form instead of a more traditional form of
appellate review”).
    ¶26 The de novo trial in district court is a “review” of the justice
court judgment at least in the sense that a defendant may not receive
a harsher penalty in the district court than he was given in the justice
court. Id. ¶ 26. And in that sense, the district court is also not acting
as a court of “original jurisdiction” under article VIII. It is exercising
“appellate jurisdiction,” under the historical understanding of an
“appeal” from a justice court judgment. See UTAH CONST. art. VIII,
§ 5 (“The district court shall have appellate jurisdiction as provided
by statute.”).


                                      7
                    TAYLORSVILLE CITY v. MITCHELL
                          Opinion of the Court

    ¶27 The 1984 voting materials and newspaper articles are not to
the contrary. None of the cited materials even hint at the possibility
of eliminating the longstanding process for appealing a justice court
decision. Instead, they go out of their way to emphasize that the
amendments will increase legislative flexibility in designing the Utah
appellate system.3 The legislature, moreover, made no move
whatsoever to excise the longstanding statute providing for
appellate review of justice court judgments by de novo trial in the
district court. For these reasons we see no basis for concluding that
the 1984 voters’ understanding of an “appeal” upended this
longstanding process.
    ¶28 We reject Mitchell’s threshold claim on this basis. A de novo
trial is the established means of an appeal from a judgment of a
justice court. And nothing in the 1984 amendments to article VIII in
any way altered that understanding.
                             2. Stare Decisis
    ¶29 Mitchell’s claim also fails as a matter of stare decisis. We
rejected the claim advanced here by Mitchell a full three decades
ago, in City of Monticello v. Christensen, 788 P.2d 513 (Utah 1990). And


_____________________________________________________________
   3  See e.g., David S. Monson, Utah Voter Information Pamphlet 14
(1984) (explaining that the amendments would “allow[] the
legislature to establish the jurisdiction of . . . courts” other than the
supreme court and district court, which would “provide flexibility to
address the supreme court’s increasing work load” by “allow[ing]
for various options” without “mandat[ing] any one solution”); id. at
16 (Arguments for) (“Courts need to be free from outdated restrictions!
The Utah Constitution was written in 1896. It established a court
system to meet 1896 needs. Unfortunately, the constitution is not
flexible enough to meet changing situations. . . . Proposition 3 will
remove outdated restrictions from the constitution.”); Elections to Include
Six Ballot Issues, OREM-GENEVA TIMES, Aug. 15, 1984 (explaining that
the amendments would both “guarantee the right of at least one
appeal to an appropriate appellate court” and “remove some of the
jurisdictional limitations on state courts in order to facilitate better
use of such courts for trial and appellate purposes” but failing to
mention the abolition of the de novo appeal process as a mechanism
to satisfy the “right of at least one appeal to an appropriate appellate
court”).


                                      8
                           Cite as: 2020 UT 26
                          Opinion of the Court

the Christensen decision is entitled to deference as a well-established
precedent.4
    ¶30 “[W]e do not overrule our precedents ‘lightly.’” Eldridge v.
Johndrow, 2015 UT 21, ¶ 21, 345 P.3d 553 (citation omitted). We afford
them a weighty measure of deference, in service of the principles of
“predictability and fairness” that undergird our doctrine of stare
decisis. Id.
    ¶31 Two factors are of critical relevance to any decision to
overturn a prior decision: “(1) the persuasiveness of the authority
and reasoning on which the precedent was originally based, and (2)
how firmly the precedent has become established in the law since it
was handed down.” Id. ¶ 22. “The second factor encompasses a
variety of considerations, including the age of the precedent, how
well it has worked in practice, its consistency with other legal
principles, and the extent to which people’s reliance on the
precedent would create injustice or hardship if it were overturned.”
Id. These factors strongly weigh in favor of upholding our decision
in the Christensen case.
   ¶32 In Christensen we held that the appellate process
contemplated by Utah Code section 78A-7-118(8) “satisfies article I,
section 12 and article VIII, section 5.” 788 P.2d at 519. We explained
that the article I guarantee of a right to an “appeal” in no way
excludes de novo review. For “reasons . . . largely historical,” we
noted that “in Utah . . . it is settled that the right to an ‘appeal’ from a
court not of record is satisfied by provision for a trial de novo in a
court of record.” Id. at 516. This reasoning is in line with our analysis
above.
   ¶33 Our Christensen opinion also held that there was “no
indication” that the 1984 amendments to article VIII “intended to
abrogate the single-judge de novo ‘appeal’ of justice court
decisions.” Id. at 518. We noted that the amendments “clearly
provide[] that ‘the district court shall have appellate jurisdiction as
provided by statute,’” and cited this as an indication that “the


_____________________________________________________________
   4 Christensen is also significant for another reason. Because it was
decided only six years after the 1984 amendments to article VIII, it
stands as an almost-contemporaneous historical artifact of the
relevant era, and thus lends support to our analysis of the merits set
forth above.


                                       9
                   TAYLORSVILLE CITY v. MITCHELL
                         Opinion of the Court

district court may be given appellate jurisdiction” under the
amended article VIII. Id.
   ¶34 This is in line with our analysis today. And it leaves us
convinced of the “persuasiveness of the authority and reasoning on
which [Christensen] was originally based.” Eldridge, 2015 UT 21, ¶ 22.
    ¶35 The second Eldridge factor also weighs in favor of our
decision to reaffirm Christensen. Christensen has been on the books for
thirty years. It states a clear, straightforward principle of
constitutional law that has become “firmly established” in our
judicial system. See id. ¶¶ 22, 33. Our entire justice court system is
built around the constitutional premises of the Christensen decision.
And a decision to overturn those premises would upset substantial
reliance interests. We accordingly reaffirm it under the stare decisis
standard set forth in our Eldridge decision. See id. ¶¶ 22 (explaining
that workable precedents that sustain significant “reliance” interests
and would create “hardship” if overruled are entitled to greater
respect).
              B. The Uniform Operation of Laws Clause
    ¶36 Mitchell next asserts that Utah Code section 78A-7-118(8)
runs afoul of the Uniform Operation of Laws Clause of the Utah
Constitution. This provision requires that “[a]ll laws of a general
nature shall have uniform operation.” UTAH CONST. art. I, § 24. At
the time of ratification, this provision was understood “to be aimed
not at legislative classification but at practical operation,” requiring
“consistency in application of the law to those falling within the
classifications adopted by the legislature.” State v. Canton, 2013 UT
44, ¶ 34, 308 P.3d 517. The clause thus required “broad, uniform
application across the entirety of a legislative class,” and
“foreclose[d] special privileges or exemptions from enforcement.” Id.
¶ 37.
    ¶37 “The modern formulation of uniform operation is different.
It treats the requirement of uniform operation as a state-law
counterpart to the federal Equal Protection Clause.” Id. ¶ 35. Our
cases have established a three-step framework for assessing whether
a legislative classification runs afoul of the modern formulation of
uniform operation. We ask “(1) whether the statute creates any
classifications; (2) whether the classifications impose any disparate
treatment on persons similarly situated; and (3) if there is disparate
treatment, whether the legislature had any reasonable objective that
warrants the disparity.” Count My Vote, Inc. v. Cox, 2019 UT 60, ¶ 29,
452 P.3d 1109 (citation omitted). The “last step incorporates varying
standards of scrutiny” under which “most classifications are
                                    10
                          Cite as: 2020 UT 26
                         Opinion of the Court

presumptively permissible, and thus subject only to rational basis
review.” Canton, 2013 UT 44, ¶ 36 (citation and internal quotation
marks omitted). Heightened scrutiny applies only if a classification
implicates a fundamental right or draws a distinction based on a
“suspect class” such as race or gender. State v. Robinson, 2011 UT 30,
¶ 22, 254 P.3d 183. Otherwise the standard is rational basis—a low
bar requiring only a “reasonable objective” for any disparate
treatment. See Count My Vote, 2019 UT 60, ¶¶ 29–31.
    ¶38 Mitchell’s uniform operation claim fails under both the
historical and the modern understandings of this guarantee.
Mitchell’s challenge is to the dual-track nature of a defendant’s
appeal of a conviction on charges of class B and C misdemeanors, of
violation of ordinances, and of infractions. By statute, the justice
courts have jurisdiction over these charges. UTAH CODE § 78A-7-106.
But not all municipalities operate a justice court. Counties and
municipalities “may” opt into the justice court system. Id. § 78A-7-
102. And in a county or municipality that opts not to establish a
justice court, the matters that would be heard by a justice court are
heard by a district court. Id. § 78A-5-102(8). Appeals from judgments
in such cases, in turn, are in the form of a traditional appeal to the
court of appeals. Id. § 78A-5-102(6).
    ¶39 This is the classification or disparate treatment that Mitchell
complains of. Mitchell notes that some defendants who are charged
(as he was) with class B or C misdemeanors have their case heard in
district court and are entitled to a traditional appeal. This is the case
in municipalities or counties that have opted out of the justice court
system. Because Taylorsville has established a justice court, however,
Mitchell is left with a justice court trial and appeal by de novo trial in
the district court. And he contends that this is an unconstitutional
classification resulting in unjustified disparate treatment.
    ¶40 We disagree. First, this appellate framework is clearly
constitutional under the original meaning of the Uniform Operation
of Laws Clause. The statutory scheme opens the door to two classes
of defendants—those within municipalities or counties that opt in
and those within municipalities or counties that opt out. Yet Mitchell
has not argued that similar defendants are being treated disparately
within those classifications. And his uniform operation claim
accordingly fails under the original understanding of this guarantee,
as there is no basis for concluding the law is being applied in a
manner that grants “special privileges or exemptions” “to those
falling within the classifications adopted by the legislature.” Canton,
2013 UT 44, ¶¶ 34, 37.

                                     11
                    TAYLORSVILLE CITY v. MITCHELL
                         Opinion of the Court

    ¶41 Second, the dual-track appellate framework also withstands
scrutiny under the three-step “modern formulation of uniform
operation.” Id. ¶ 35. Mitchell has identified a legislative classification
and a resultant disparate treatment—under the above-cited statutes,
some defendants facing class B and C misdemeanor (and other)
charges get an initial trial in justice court and appeal by a de novo
trial in district court, while others facing those same charges are
channeled into a district court trial and traditional appeal in the
court of appeals. This classification withstands scrutiny at step three,
however.
   ¶42 A key question at this step concerns the standard of scrutiny.
Mitchell argues for heightened scrutiny on the ground that the
disparate treatment at issue implicates a “fundamental right”—the
right to appeal. But this argument fails for all of the reasons noted
above in our rejection of Mitchell’s first claim. See supra Part II.A.
Because the constitutional right to an “appeal” is satisfied either by a
traditional appeal or by a de novo trial in district court, there is no
fundamental right at issue here5 that can sustain the application of
heightened scrutiny.
    ¶43 This leaves us to apply only rational basis scrutiny—a low
bar under which classifications employed by the legislature are
“presumptively permissible.” See Canton, 2013 UT 44, ¶ 36. Under
this standard, a “classification is reasonably related to its legitimate
objectives” if “the classification is reasonable,” “the objectives of the
legislative action are legitimate,” and “there is a reasonable
relationship between the classification and the legislative purpose.”
State v. Outzen, 2017 UT 30, ¶ 20, 408 P.3d 334 (citations omitted).
    ¶44 We give substantial deference to the legislature in making
these assessments. We are not limited to an actual purpose identified
by the government. We can “judge . . . enactments on the basis of
reasonable . . . legislative purposes” under the plain text of the
legislation at issue. Id. ¶ 21. And we recognize that there is often
more than one purpose behind legislation. Id.
   ¶45 The classification at issue here easily clears this low hurdle.
The statutory scheme gives counties and municipalities the
discretion to opt in or out of the justice court system. So one

_____________________________________________________________
   5 We need not and therefore do not decide whether the right to
appeal is a “fundamental” one that would trigger heightened
scrutiny.


                                     12
                          Cite as: 2020 UT 26
                         Opinion of the Court

apparent legislative purpose is flexibility—letting counties and
municipalities choose a trial and appellate structure that is best
suited to their needs. A related purpose is deference to local
economic considerations. By statute, a county or municipality that
establishes a justice court must provide funding and resources for
the justice court judge, staff, and security. See UTAH CODE
§ 78A-7-103(1), -206. Some counties or municipalities may decide
that the upsides of a justice court system are insufficient to outweigh
the costs. And some have made that decision. We cannot say that
such a decision is irrational. And we uphold the classification at
issue here on that basis.
    ¶46 The legislature could easily have made a rational decision
that a blanket, single-track appeal structure does not adequately
serve the needs of the diverse municipalities and counties of this
state. The decision to punt to local government is thus eminently
reasonable. And we reject Mitchell’s uniform operation claim on this
basis.
                            C. Due Process
    ¶47 Mitchell’s final claim is rooted in a principle of due process.
Mitchell asserts that he has a federal due process right to “a
meaningful opportunity to assert alleged instances of ineffective
assistance against his trial de novo attorney.”6 And he claims that
this right was foreclosed by application of Utah Code section 78A-7-
118(8), which precluded him from raising ineffective assistance of
counsel in the court of appeals.
    ¶48 This argument falters on its central premise. Michell was not
denied a meaningful opportunity to challenge the ineffectiveness of
his district court attorney. Under Utah law, Mitchell had two
avenues for asserting claims for ineffective assistance of his district
court counsel: (a) in the district court, whether at trial or in a post-
trial motion; or (b) if such a claim was not “raised or addressed at
trial or on appeal,” in a post-conviction proceeding under the

_____________________________________________________________
   6 See Evitts v. Lucey, 469 U.S. 387, 396 (1985) (“A first appeal as of
right . . . is not adjudicated in accord with due process of law if the
appellant does not have the effective assistance of an attorney.”); see
also State v. Merrill, 2005 UT 34, ¶ 28, 114 P.3d 585 (noting that the
United States Supreme Court has held that due process “can be
obtained by a meaningful opportunity for a hearing” (citation
omitted)).


                                     13
                    TAYLORSVILLE CITY v. MITCHELL
                         Opinion of the Court

Post-Conviction Remedies Act. See UTAH CODE § 78B-9-106(1)(b).
Mitchell availed himself of the first opportunity. He filed a post-trial
motion in the district court, asserting that his district court counsel
was ineffective in his de novo trial. And the district court heard that
motion and rejected it. For this reason Mitchell is in no position to
complain that he must be given an opportunity to raise a claim for
ineffective assistance. He had such an opportunity—he raised the
claim and it was rejected on its merits.
    ¶49 Mitchell’s real complaint seems to be that he did not have
appointed counsel in the post-trial proceedings in the district court—
his post-trial motion was filed pro se. But Mitchell has cited no salient
support for his assertion that this is an affront to due process. And
analogous case law undermines his position. See Pennsylvania v.
Finley, 481 U.S. 551, 556–57 (1987) (explaining that “the fundamental
fairness mandated by the Due Process Clause does not require that
the State supply a lawyer” in post-conviction proceedings); see also
Hutchings v. State, 2003 UT 52, ¶ 20, 84 P.3d 1150 (“[T]here is no
statutory or constitutional right to counsel in a civil petition for
post-conviction relief.”).
                                   III
   ¶50 The briefing in this case has highlighted some potential
policy concerns with the process for filing an appeal from a justice
court decision. None of these concerns rises to the level of a
constitutional problem, however. We affirm the dismissal of this
appeal under Utah Code section 78A-7-118(8) because we find that it
withstands constitutional scrutiny.




                                     14